968 So.2d 624 (2007)
Mark Rochelle BOLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-1177.
District Court of Appeal of Florida, First District.
October 19, 2007.
Rehearing Denied November 28, 2007.
Mark Rochelle Bolen, pro se, Appellant.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED.
KAHN and ROBERTS, JJ., concur; BROWNING, C.J., concurs in part and dissents in part by separate opinion.
BROWNING, C.J., concurring in part and dissenting in part.
I respectfully dissent from the majority opinion, as to Issue Two asserted by the Appellant. The record in this case simply does not support a summary denial of Appellant's post-conviction motion. See Gillion v. State, 573 So.2d 810 (Fla.1991). Accordingly, I would REVERSE and REMAND for an evidentiary hearing on Issue Two, and I CONCUR as to all remaining issues.